ORDER
PER CURIAM.
Andrew Bernhardt (“Movant”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court clearly erred in denying his 29.15 motion for post-conviction relief because his trial counsel was ineffective for failing to: (1) call Movant to testify; (2) object to Instruction Five; and (3) invoke his constitutional and statutory rights to a speedy trial. In addition, Movant contends his appellate counsel was ineffective for failing to assert on appeal that the trial court plainly erred in submitting Instruction Five.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).